Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 12/6/21 have been fully considered but they are not persuasive.  Applicant has added the phrase ‘consisting of’ to the preamble of claim 1 and argues that ‘[a]dditional light sources or additional receivers complicate the
interpretation of the results that the user needs from the sensor and may cause
mistakes due to artifacts’.  However, there is no teaching in applicant’s specification that using multiple sources and receivers creates such a problem.  Thus, the statement appears to be merely attorney argument, not evidence.  Moreover, applicant’s specification repeatedly sets forth that there can be at least one source and at least one receiver, never specifying that only one source and only one receiver are to be used.   Applicant also argues that Khanicheh is a hand held device which must be pressed onto the body.  The examiner respectfully points out that the embodiments of figures 13A-13D teach a hand held design, however there are other embodiments set forth.  For example, figure 12A shows an embodiment that is used with the system of figure 1 of Khanicheh, ¶168.  The system of figure 1 is shown as used with a support 102 that secures the device to the patient’s head without the use of hands.  Further, the device of figures 3a and 3B are used on the patient’s head with the use of a strap.  Still further, as shown in figure 3b, there can be a single source 202 and a single detector 204.  Still further, at least ¶101 of Khanicheh teaches the use of only a single optical source 202 and a single optical detector 204, and at least ¶106 teaches that ‘the number of optical sources and or optical may employ light pipes, not must employ light pipes.  Further, at least figure 3b of Panther shows merely a light blocking material used, and not a light pipe.  Thus, it can be fairly said that the light sources and receivers are directly pressed against the patient.  Further, at least ¶161 of Panther teaches that having the source and detector on a protrusion will provide a more secure physical coupling, and will reduce the amount of stray light measured by the photodetector.  Therefore, Panther is considered to appreciate that the source and detector should be urged into contact with the skin of the patient.  Still further, at least ¶307 of Khanicheh teaches mechanical springs, etc. can be used to adjust the pressure of optical sensors against the subject, in an embodiment that does not use hands.  


Claim Objections
Claim 1 is objected to because of the following informalities:  on the last line, the ‘#’ should be deleted.  Appropriate correction is required.





Claim Rejections - 35 USC § 112
Claims 8,13,14,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in MPEP 2111.03 II, ‘A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.’  It is considered that the above claims recite other elements of the concave optical sensor beyond that set forth in claim 1.

Claim Rejections - 35 USC § 103
Claim(s) 1,2,5,6,7,10,13,14,15,45,46 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over  Khanicheh et al (2014/0276014).
1. (Currently Amended) A concave optical sensor to be activated when
worn on boney structure or a body part of a user, consisting of:
a light source having at least one wavelength, wherein the light source is
configured to emit light beams; 
a light receiver responsive to the light beams emitted from the light source
wherein the light source and the light receiver are separately positioned at an angle
one relative to the other on a concave segment that is directed toward the boney
structure or the body part; (see at least figure 3B which shows a light source 202 and a light detector 204, both located on a concave surface; see also at least ¶101.  Although Khanicheh is considered to teach a single sensor and source, even if applicant disagrees with such assessment of the reference, at least ¶106 teaches that ‘the number of optical sources/and or  optical detectors may be selected in dependence upon a desired application of the optical sensor…’  .  Thus, it would have been obvious to use only one source and one detector dependent upon design objectives and constraints.  See also figure 12A which can be used with the system of figure 1.  The system of figure 1 uses a support 102 to hold the device close to the patient, without the use of a patient’s hands, ¶168)

an elastic or resilient member configured to constantly hold the concave
segment against the boney structure or the body part of the user as long as the concave
optical sensor is worn on the body part so as to keep [[the]] the light source and the
light receiver constantly and directly pressed in a suitable pressure against the boney
structure or the body part. (at least ¶307 teaches that mechanical springs can be used to control/adjust the pressure exerted by the optical sensors against a subject.)


Re claims 2,5,6,7,10,13,14,15,45,46 see office action of 10/8/20 and 4/2/21.


Claim 1,2,5,6,7,10,13,14,32,33,34,35,45,46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panther et al (2014/0273858) and Khanicheh et al (2014/0276014).

1. (Currently Amended) A concave optical sensor to be activated when


a light source having at least one wavelength, wherein the light source is
configured to emit light beams;
a light receiver responsive to the light beams emitted from the light source
wherein the light source and the light receiver are separately positioned at an angle
one relative to the other on a concave segment that is directed toward the boney
structure or the body part; (see at least figure 6a of Panther which teaches a light source and receiver on a concave segment of a wristband)

an elastic or resilient member configured to constantly hold the concave
segment against the boney structure or the body part of the user as long as the concave
optical sensor is worn on the body part so as to keep [[the]] the light source and the
light receiver constantly and directly pressed in a suitable pressure against the boney
structure or the body part.  (First, the light sources/receivers of Panther are not required to be used with light pipes; ¶144 of Panther teaches that the device may employ light pipes, not must employ light pipes.  Further, at least figure 3b of Panther shows merely a light blocking material used, and not a light pipe.  Thus, it can be fairly said that the light sources and receivers are directly pressed against the patient.  Alternatively, Khanicheh teaches light sources and receivers that are directly pressed against the patient.  To use such in place of the sources and receivers of Panther would have been obvious since it would merely yield predictable results.  Further, Panther does not explicitly teach an elastic member as claimed. However,
Khanicheh teaches an elastic member, such as a spring, that is used to provide
pressure so that the light source and receiver can be in constant contact with the
patient, see at least ¶307,185. It would have been obvious to use such elastic
member with the device of Panther since, as taught in those paragraphs, such
pressure elastic member ‘facilitates coupling between the optical sensor and
subject’, and would also yield predictable results.)

Re claims 2,5,6,7,10,13,14,32,33,34,35,45,46, see office actions of 4/2/21 and 10/8/20.



Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panther et al (2014/0273858) and Khanicheh et al (2014/0276014), and further in view of Welch et al (2015/0297137).
31. (Previously Presented) The sensor of claim 1, wherein the sensor is
waterproof. (Panther does not explicitly teach a waterproof device. However,
Welch teaches an optical sensor that is waterproof; see at least ¶63. It would
have been obvious to make the sensor waterproof since it would merely yield
predictable results.)


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panther et al (2014/0273858) and Khanicheh et al (2014/0276014), and further in view of Hansen et al (2014/0275676).
8. (Previously Presented) The sensor of claim 1, wherein the sensor is coupled to
an external device, and wherein the external device is configured to allow

hemodynamic parameters. (Although Panther is considered to teach wireless
communication with an external device, Hansen more explicitly teaches
processing by an external device of various physiological parameters; see at
least ¶25. To use such external computing device of Hansen with the device of
Panther would have been obvious since it would merely yield predictable results,
such as flexibility as to where the computing of the parameters is performed.)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panther et al (2014/0273858) and Khanicheh et al (2014/0276014), and further in view of Ferber et al (2014/0316226).
15. (Currently Amended) The sensor of claim 1, wherein parameters of the user
can be are measured or estimated wherein the parameters are selected from the
group consisting of cardiovascular age, total health score, and life style wellness
contribution. (Panther does not explicitly teach a health score. Ferber is
considered to teach the calculation of a total health score; see at least figure 7
and ¶72-74, To use such a feature with the device of Panther would have been
obvious in that it would merely yield the predictable result of giving the patient
an objective indication of his or her health.)

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panther et al (2014/0273858) and Khanicheh et al (2014/0276014), and further in view of Brady et al (8,992,433).
19. (Previously Presented) The sensor of claim 1, wherein the sensor is

similar in shape to a credit card, a computerized device, a steering wheel, a
piece of clothing, weighing scales, a sport training machine, a massaging device,
an electrocardiogram (ECG) patch, and a patch that can temporarily be attached
to the user's body. (Panther does not teach clothing with an embedded sensor.
Brady is considered to teach clothing with an embedded optical sensor; see at
least the abstract. It would have been obvious to use clothing and an embedded
optical sensor since it would provide more variety as to how to measure the
Physiological parameters of the patient. )


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panther et al (2014/0273858) and Khanicheh et al (2014/0276014), and further in view of Tateda et al (2015/0201875).
33. (Original) The device of claim 32, wherein the device is a wearable device
and the microcontroller is clipped on a strap over the body part. (although
Panther is considered to teach a clip, Tateda is used by the examiner to more
explicitly show a clip connection between a part 2 and a part 3 wrapped about
the finger. It would have been obvious to use such clip since it would yield
merely predictable results. For example, a clip can be used to clip the electronic
package, including the microcontroller, to a concave shaped wrist band, as
shown in figure 2a,6a of Panther)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792